The Court
now held that the instructions given to the jury were correct.1 And in regard to interest, they said the circumstance that memorandum checks were given, showed that the money was lent but for a short time. The nonpayment was a breach of the implied contract, and the money was wrongfully detained ; which is one of the cases for allowing interest. And the calling for security was a demand binding upon all the partners, as the copartnership was not dissolved until the 15th of September following.

 See Mifflin v. Smithf 17 Serg. & Rawle, 165; U. S. Bank v. Binney, 5 Mason, 176; S. C. 5 Peters, 529; Vallett v. Parker, 6 Wendell, 615; Collyer on Partnership, (Am. ed.) 213, 227, 449.